 



Exhibit 10.21
FANNIE MAE ANNUAL INCENTIVE PLAN,
AS AMENDED AND RESTATED JANUARY 1, 2007
1. PURPOSE
The purpose of the Fannie Mae Annual Incentive Plan (the “Plan”) is to encourage
greater focus on performance among the Management Group of Fannie Mae by
relating a significant portion of their total compensation to the achievement of
annual financial, strategic or operational objectives.
2. DEFINITIONS

  2.1.   “AWARD” means a cash bonus awarded pursuant to the Plan.     2.2.  
“BOARD OF DIRECTORS” means the Board of Directors of the Company.     2.3.  
“CAUSE” means, unless provided otherwise in an applicable employment agreement,
that Fannie Mae determines that the Participant has:

  (a)   materially harmed Fannie Mae by, in connection with the Participant’s
performance of the Participant’s duties for Fannie Mae, engaging in dishonest or
fraudulent actions or willful misconduct, or performing the Participant’s duties
in a grossly negligent manner, or     (b)   been convicted of, or pleaded nolo
contendere with respect to, a felony.

The Participant will not be deemed to have been terminated for Cause following
an event described in (a) above unless Fannie Mae has provided (i) reasonable
notice to the Participant setting forth Fannie Mae’s intention to terminate for
Cause, (ii) where remedial action is appropriate and feasible, a reasonable
opportunity for such action, (iii) an opportunity for the Participant, together
with the Participant’s counsel, to be heard before the Committee or its
designee, and (iv) the Participant with a notice of termination stating that the
Participant was guilty of the conduct set forth in (a) above and specifying the
particulars thereof in detail. No act or failure to act by the Participant will
be considered “willful” unless it is done, or omitted to be done, by the
Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of Fannie Mae.

 



--------------------------------------------------------------------------------



 



  2.4.   “COMMITTEE” means the Compensation Committee of the Board of Directors.
    2.5.   “COMPANY” means Fannie Mae.     2.6.   “DISABILITY” means the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in the Participant’s death or which has lasted or can be expected to last
for a continuous period of not less than twelve months. The Plan Administrator
may require such proof of Disability as the Plan Administrator in its sole
discretion deems appropriate and the Plan Administrator’s good faith
determination as to whether and when a Participant terminates employment by
reason of Disability is final and binding on all parties concerned.     2.7.  
“MANAGEMENT GROUP” means the group of employees of the Company holding positions
at or above the grade level equivalent to that of a director, or an equivalent
title.     2.8.   “PARTICIPANT” means a member of the Management Group who has
been designated as a participant in the Plan.     2.9.   “PLAN ADMINISTRATOR”
means, until such time as the President and CEO or the Committee determines
otherwise, the Company’s Vice President, Human Resources Management &
Operations.     2.10.   “PERFORMANCE GOAL” means one or more goals selected by
the Company to measure performance for a Plan Year. The Performance Goals may be
expressed or measured at the individual, function, department, division, region,
business unit, or Company level or any combination thereof.     2.11.   “PLAN”
means the Fannie Mae Annual Incentive Plan.     2.12.   “PLAN YEAR” means the
calendar year.     2.13.   “RETIREMENT” means termination of employment at age
55 or older with five years of service with Fannie Mae or at age 65 or older
(regardless of years of service with Fannie Mae). Notwithstanding the foregoing,
a termination that is a for “Cause” termination will not be considered a
Retirement for the purpose of this Plan.     2.14.   “TARGET AWARD” means the
amount approved as a Participant’s Target Award for a Plan Year.

2



--------------------------------------------------------------------------------



 



3. PARTICIPATION
     Members of the Management Group will be eligible to participate in the
Plan. No employee will have the right to be selected to receive an Award under
this Plan, or, having been so selected, to be selected to receive a future
Award. If due to hiring, promotion, or demotion, the Plan Administrator
determines that an employee who is a member of the Management Group (other than
an officer at the level of Senior Vice President or higher) should be eligible
to participate in the Plan for a Plan Year, or that a Participant should cease
to be so eligible, in either case, after the commencement of the Plan Year,
then, the Plan Administrator will have the discretion to provide that such
individual will be eligible for a prorated Award, as and to the extent it may
determine. Determinations regarding proration for officers at the level of
Senior Vice President and higher will be made by the Committee, or by the Board
of Directors, or by any other person or group consistent with the Company’s
delegation of authority structure.
4. AWARDS
          4.1. TARGET AWARDS. Target Awards will be proposed by management and
approved by the Committee from time to time in accordance with the Company’s
then applicable Compensation Philosophy and Approach.
          4.2. PERFORMANCE GOALS. For each Plan Year, Performance Goals will be
established in accordance with the Company’s then applicable Compensation
Philosophy and Approach. Performance Goals that are corporate goals will be
proposed by management to the Committee, and such goals will be recommended by
the Committee to the Board for approval. Performance Goals that are business
unit goals will be established by the Committee or, if so delegated by the
Committee, established by another committee of the Board of Directors.
          Performance Goals that are corporate goals may be adjusted by the
Committee as it deems equitable in recognition of (i) extraordinary or
non-recurring events experienced by the Company during the calendar year, or by
any other company whose performance is relevant to the determination of the
amount of any Award hereunder, (ii) changes in applicable accounting rules or
principles or changes in the Company’s or in any other such company’s methods of
accounting during the calendar year, or (iii) the occurrence of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation, rights offering, or any other change in the
capital structure of the Company, or of any other such company. Performance
Goals that are established by a committee of the Board of Directors may be
adjusted by that committee in a manner consistent with the previous sentence.

3



--------------------------------------------------------------------------------



 



          4.3. POOLS. For each Plan Year, the Committee or the Board of
Directors may establish one or more pools of a specified dollar amount from
which Awards will be paid for one or more designated groups of employees.
          4.4. DETERMINATION OF AWARDS. The Committee will determine the
achievement of Performance Goals that are corporate goals, and the achievement
of Performance Goals that are business unit goals will be determined by the
appropriate committee of the Board of Directors. The actual Award payable to a
Participant will be determined by the Board, an appropriate Committee of the
Board, or management in accordance with the Company’s delegation of authority
structure based on (i) the Participant’s Target Award, (ii) the extent to which
the Performance Goals have been achieved, and (iii) individual performance, as
well as any other criteria determined by the Company to be relevant.
          4.5. PAYMENT OF AWARDS. Awards will be paid as soon as practicable
after the close of the Plan Year for which they are made. Except as otherwise
provided in Section 5 or in an applicable employment agreement with the Company,
it is a condition precedent to the payment of any Award that the Participant be
employed in active status through the date the Award is paid (or credited in the
case of a Participant who has elected to defer payment of the Award pursuant to
the terms of an applicable Fannie Mae deferred compensation plan).
5. TERMINATION OF EMPLOYMENT
          5.1. DEATH OR DISABILITY. If a Participant’s active status as an
employee with the Company terminates due to death or Disability and the
Participant has been actively employed at least one month during the Plan Year,
the Participant or his or her beneficiary, as the case may be, will be paid a
prorated Award for such year as soon as practicable after the end of such Plan
Year.
          5.2. CAUSE. If a Participant’s employment with the Company is
terminated for Cause, the right to the payment of an Award in respect of a Plan
Year and all other rights under this Plan will be forfeited, and no Award will
be made hereunder to or in respect of such Participant.
          5.3. RETIREMENT. If (i) a Participant’s employment with the Company
terminates due to Retirement, (ii) the Participant has been actively employed at
least one month during the Plan Year, and (iii) the Plan Administrator
determines that it is appropriate, then the Participant will be paid a prorated
Award for such year as soon as practicable after the end of such Plan Year.
Notwithstanding the foregoing, determinations regarding proration for officers
at the level of Senior Vice President and higher will be made in a manner
consistent with the Company’s delegation of authority structure.

4



--------------------------------------------------------------------------------



 



          5.4. SEVERANCE ARRANGEMENT. If a Participant’s employment with the
Company terminates and the Participant is a party to a severance arrangement
with the Company that specifically addresses the payment of the Award, the
Participant’s Award will be paid in accordance with the severance arrangement.
6. ADMINISTRATION
          6.1. IN GENERAL. Except as otherwise provided in the Plan, the Board
of Directors, Committee, or Plan Administrator (or his or her designee) will
have full and complete authority, in the group’s or individual’s sole and
absolute discretion, (i) to exercise all of the powers granted to the group or
individual under the Plan, (ii) to construe, interpret and implement the Plan
and any related document, (iii) to prescribe, amend and rescind rules relating
to the Plan, (iv) to make all determinations necessary or advisable in
administering the Plan, and (v) to correct any defect, supply any omission and
reconcile any inconsistency in the Plan.
          6.2. DETERMINATIONS. The actions and determinations of the Board of
Directors, Committee, the Plan Administrator, or their designees on all matters
relating to the Plan and any Awards, including the authority to decide whether
to pay or not pay an Award in case of a failure to satisfy a condition
precedent, will be final and conclusive. Such determinations need not be uniform
and may be made selectively among persons who receive, or are eligible to
receive, Awards under the Plan, whether or not such persons are similarly
situated.
          6.3. BENEFICIARIES. Each Participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit. Each such
designation will revoke all prior designations by the same Participant, will be
in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Plan Administrator or his or her designee
during the Participant’s lifetime. If a beneficiary designation has not been
made, or the beneficiary was not properly designated (in the sole discretion of
the Plan Administrator), has died or cannot be found, all payments after death
will be paid to the Participant’s estate. In case of disputes over the proper
beneficiary, the Company reserves the right to make any or all payments to the
Participant’s estate.
7. MISCELLANEOUS
          7.1. NONASSIGNABILITY. No Award will be assignable or transferable
(including pursuant to a pledge or security interest) other than by will or by
the laws of descent and distribution.

5



--------------------------------------------------------------------------------



 



          7.2. TAX WITHHOLDING. The Plan Administrator or its designee may make
such provisions and take such steps as it may deem necessary or appropriate for
the withholding by Fannie Mae of all federal, state, local and other taxes
required by law to be withheld from any Award.
          7.3. AMENDMENT OR TERMINATION. The Board of Directors may, with
prospective or retroactive effect, amend, suspend, or terminate the Plan or any
portion thereof at any time, and delegates to the Committee the authority to
adopt amendments which may be necessary or appropriate to facilitate the
administration, management, and interpretation of the Plan or to conform the
Plan to the Committee’s administration, management, and interpretation of the
Plan; provided, that, any such amendment does not significantly affect the cost
to the Company of maintaining the Plan. However, no amendment, suspension, or
termination of the Plan will be permitted if it would materially and adversely
affect the right of any Participant, without his or her written consent, to earn
or receive an Award for a particular year once such year has commenced.
          7.4. OTHER PAYMENTS OR AWARDS. Nothing contained in the Plan will be
deemed in any way to limit, restrict or require the Company from making or to
make any award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.
          7.5. PAYMENTS TO OTHER PERSONS. If payments are legally required to be
made to any person other than the person to whom any amount is payable under the
Plan, such payments will be made accordingly. Any such payment will be a
complete discharge of the liability of the Company under the Plan.
          7.6. UNFUNDED PLAN. Nothing in this Plan will require the Company to
place assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets for the purpose of satisfying any obligations
under the Plan. Participants will have no rights under the Plan other than as
unsecured general creditors of the Company.
          7.7. NO LIABILITY. No member of the Board, the Committee, or any
director, officer or employee of Fannie Mae will be liable, responsible or
accountable in damages or otherwise for any determination made or other action
taken or any failure to act by such person in connection with the administration
of the Plan, so long as such person is not determined by a final adjudication to
be guilty of willful misconduct with respect to such determination, action or
failure to act.
          7.8. NO RIGHT OF EMPLOYMENT. Nothing in this Plan will be construed as
creating any contract of employment or conferring upon any employee or
Participant any right to continue in the employ or other service of the

6



--------------------------------------------------------------------------------



 



Company or limit in any way the right of the Company to change such person’s
compensation or other benefits or to terminate the employment or other service
of such person with or without Cause.
          7.9. SECTION HEADINGS. The section headings contained herein are for
convenience only, and in the event of any conflict, the text of the Plan, rather
than the section headings, will control.
          7.10. GOVERNING LAW/CONSTRUCTION/SEVERABILITY.
               (a) Choice of Law. The Plan, the Awards, all documents evidencing
Awards, and all other related documents will be governed by, and construed in
accordance with the laws of the District of Columbia, without reference to its
principles of conflicts of law.
               (b) Severability. If any provision will be held by a court of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
of the Plan will continue in effect.
          7.11. SECTION 409A. Unless payment, if any, is deferred under a
separate program or arrangement of the Company, Awards under the Plan are
intended to be exempt from the rules of Section 409A of the U.S. Internal
Revenue Code of 1986, as amended, as short-term deferrals and will be construed
accordingly.
          7.12. EFFECTIVE DATE. The Plan, as amended and restated, will be
effective as of January 1, 2007.

7